Citation Nr: 0709536	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee chondromalacia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
left knee chondromalacia, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
lumbosacral spondylolysis with spondylolisthesis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2007; a 
transcript is of record. 

Although the diagnosis of meralgia paresthetica in the right 
lateral thigh was linked in April 2006 to the veteran's low 
back disability, that matter has not been claimed or 
adjudicated.  The question whether the grant of service 
connection for the low back disability should be enlarged to 
include this neurological disorder is referred for 
appropriate action or application.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran's service-connected right knee chondromalacia is 
manifested by flexion limited to 30 degrees or extension to 
15 degrees, semilunar removal of cartilage with joint 
effusion, recurrent subluxation or lateral instability, 
ankylosis, or nonunion or malunion of the tibia and fibula.  

3.  The competent medical evidence fails to show that the 
veteran's service-connected left knee chondromalacia is 
manifested by flexion limited to 30 degrees or extension to 
15 degrees, semilunar removal of cartilage with joint 
effusion, recurrent subluxation or lateral instability, 
ankylosis, or nonunion or malunion of the tibia and fibula.  

4.  The competent medical evidence does not show ankylosis or 
fracture of the lumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected right knee chondromalacia have 
not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2006).  

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected left knee chondromalacia have 
not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2006).  

3.  The schedular criteria for a rating in excess of 40 
percent for the service-connected disability of the lumbar 
spine have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in January 2005, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to higher ratings for his service-
connected lumbar spine and knee disabilities.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The 
veteran was also provided with two hearings, including one 
before the undersigned Veterans Law Judge.  Transcripts of 
these two hearings have been associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Chondromalacia of the Knees 

Evidence

In a statement dated in January 2003, the veteran reported 
that his knees and back gave him difficulties getting out of 
bed and that he had not been able to work recently.

In a VA radiology report, dated in June 2003, Dr. J.B. 
reported that x-rays of the left and right knees were normal.  

In a VA joints examination report, dated in June 2003, Dr. 
C.H. reported that she had reviewed the veteran's claims 
file, including the veteran's service medical records.  
According to the report, the veteran's subjective complaints 
included pain, weakness, stiffness, swelling, heat and 
redness, instability or giving away, "locking," 
fatigability, and lack of endurance.  The veteran reported 
shin splints and chondromalacia in service, but did not 
recall knee trauma.  The veteran stated that the severity of 
his symptoms were the same in each knee.  The veteran 
reported pain of about 1-2/10 in the morning, but 5-8/10 by 
the end of the day.  Symptoms were aggravated by standing and 
alleviated by rest.  The veteran had no history of 
dislocation or recurrent subluxation of either knee.  The 
veteran denied having surgery to either knee.  The veteran 
was not presently able to work because of his back and knees.  
He stated that he had pain when going up and down stairs.  He 
was able to walk only three blocks and unable to squat.  

On physical examination, Dr. C.H. determined range of motion 
in the right knee to be zero to 115 degrees of flexion, with 
pain at 115 degrees.  In the left knee, range of motion was 
from zero to 118 degrees of flexion, with some mild painful 
motion noted at 118 degrees.  Repeated movement resulted in 
no changes.  There was some mild tenderness of the right knee 
over the patellar area.  The left was non-tender.  There was 
no effusion or edema.  There was no medial or lateral 
instability.  Anterior and posterior drawer signs were 
negative.  The veteran was able to rise to his toes and 
heels, but did have patellofemoral crepitation bilaterally.  
Gait was normal, but the veteran did have a somewhat stiff 
carriage.  No skin breakdown was noted to the feet.  X-rays 
were negative for abnormalities.  

In a report dated in December 2004, Dr. D.H. stated that the 
veteran related his left knee difficulties with a motor 
vehicle accident that occurred in July 2003.  Dr. D.H. stated 
that Dr. G.M. had performed a hamstring graft to the left 
knee patellar tendon in March 2004.  The veteran had evidence 
of post-traumatic arthritis, shown by x-rays.  The veteran 
also had decreased dorsalis pedis pulse on the left in 
comparison to the right.  The veteran had an absent posterior 
tibial pulse.  

In a letter from Dr. G.M., dated in October 2004, the doctor 
explained that it was difficult to tell what portion of the 
veteran's permanent disability was related to his original 
motorcycle injury in July 2003 and his re-rupture several 
months later.  Dr. G.M., however, estimated that 5-10 percent 
of disability of the left lower extremity was from the first 
fracture, a 21-26 percent was due to the second injury. 

In a radiology report, dated in January 2005, Dr. T.S. noted 
that x-rays of the left knee showed slight narrowing of the 
medial joint compartment.  There was no evidence of acute 
abnormality.  Dr. T.S.' impression was prior surgery, mild 
degenerative change.  

In a physical therapy note of treatment from VAMC St. Louis, 
dated in March 2005, E.M., physical therapist, stated that 
the veteran's range of motion was zero to 120 degrees in the 
left and zero to 130 degrees in the right.  E.M. detected 
mild varus laxity.  E.M. also noted the veteran's prior 
history of a left proximal tibial fracture and patella tear 
from an initial motorcycle injury in July 2003.  E.M. also 
stated that the veteran again tore his patella 7 months after 
the motorcycle injury and had surgery to repair that in March 
2004.  E.M. diagnosed status post left knee surgery and joint 
pain.  Subsequent physical therapy notes, dated through April 
2005, reflected continued complaints of knee pain. 

In a letter dated in March 2005, Dr. G.H. reported that the 
veteran was still experiencing pain in the left knee after 
reconstruction of his left infrapatellar tendon.

In a statement dated in March 2005, the veteran claimed that 
he was unable to do the bare minimum of daily needs due to 
the pain in his left knee.  The veteran also reported that 
his right knee was failing fast.  The veteran stated that he 
now had to use a cane and that he went to physical therapy.  
The veteran stated that the physical therapist felt that the 
situation was hopeless.  The veteran stated that he was only 
able to walk from one place in the house to another, and was 
unable to do much else, such as walk down the street.  

In a statement dated in June 2005, the veteran reported that 
his condition had worsened and that he needed crutches to 
help him get out of bed.  

In an orthopedic consultation, dated in July 2005, Dr. K.D. 
reported the following.  After the veteran's surgery to 
repair a comminuted fracture of the patella sustained in the 
2003 motorcycle accident, he fell and pulled out the repair.  
The veteran had a second surgery in which a cable was used to 
hold the repair together.  Dr. K.D. observed from x-rays that 
the cable looked ready to pull out of the tibial tubercle and 
was eroding into the patella.  Notes from Orthopedic 
Associates and operative reports reflected that the bone was 
too soft to get a good repair.  The veteran originally 
injured his knee in service in 1978 and had been managing 
with some discomfort until the accident.  

On examination, Dr. K.D. noted no effusion and no 
abnormalities of the ligaments.  Lachmann, anterior drawer, 
and McMurray signs were negative.  Patellar shrug test was 
positive.  Dr. K.D. discussed the veteran's options, which 
included doing nothing, wearing a long leg brace, or 
undergoing knee fusion or an amputation.  

In an orthopedic consultation, dated in March 2006, Dr. K.D. 
reported that the veteran had been in a second motorcycle 
crash in September 2005.  This crash resulted in left femur 
and left pilon fractures that were plated at Indiana 
Orthopedic Associates.  In the left knee, range of motion was 
from zero to 105 degrees with crepitus.  The veteran was 
unable to perform straight leg raise and the knee was stable.  
The doctor's assessment was left femur and pilon delayed 
verse non-union/malunion.  Dr. K.D. stated that the veteran 
may need bone grafting.  

In a VA joints examination report, dated in April 2006, D.F. 
discussed the veteran's history of post-service knee 
injuries.  D.F. reported that the veteran began having knee 
pain in service, but did not experience a particular injury.  
The veteran had no history of subluxation.  According to the 
veteran, he was unable to work because of his knee 
disability.  

Examination of the right knee showed swelling, which looked 
chronic in nature.  There was no redness or warmth.  No 
particular instability was noted.  Range of motion in the 
right knee was from zero to 130 degrees, with pain at 120.  
Repetitive motions caused pain with fatigability.  In the 
left knee, there was no ankylosis, deformities, or 
instability.  Range of motion was to 120 degrees.  X-rays 
taken in April 2006 showed soft tissue prominence consistent 
with body habitus, but were otherwise unremarkable with no 
particular evidence of significant degenerative disease.  

At a hearing before a member of the Appeals Team at the RO, 
conducted in March 2006, the veteran testified that he had to 
elevate his knees and ice them.  He stated that he was on his 
feet much during the day while working.  The veteran stated 
that his condition had been this way for the past 10-15 
years.  

The veteran reported experiencing his knees locking and 
giving out.  The only relief was from getting off of his feet 
completely and taking pain pills.  The veteran stated that he 
had to climb stairs one at a time.  The veteran stated that 
his brother helped him with his work.  The veteran said that 
he spent much of the time in the office and his brother went 
out to conduct measurements.  Prior to 2003, the veteran was 
able to do in a couple of days what now took him a week to 
do.  This, the veteran explained, had hurt his business.

At the veteran's videoconference, conducted in January 2007, 
he testified that his knees swelled up, the right more often 
than the left.  The veteran had knee braces, but they did not 
help.  On most days, the veteran's pain was 6 out of 10 in 
the mornings, but by nighttime, it was 8.  The veteran took 
Percocet or Lortab for the pain, which he used daily.     

The veteran stated that the motorcycle accident had damaged 
his patella tendon, but that it had been corrected and, 
therefore, had no bearing to his knee condition.  The veteran 
claimed that his knee problems had gotten worse before the 
accident.  The veteran explained that he had been diagnosed 
with shin splints, but stated that his main complaint was 
knee pain.  

The veteran described the effect the disabilities have had on 
his career.  He explained that he could no longer carry heavy 
equipment.  The veteran stated that he was no longer as 
active as he had been and that he gained 50 pounds as a 
result.  The veteran explained that he had to hire people to 
do work that he used to do and that because of this, he was 
taking in less money.  

The veteran reported that he received his second knee surgery 
after a doctor's table collapsed and he fell on his knee.  He 
said he was on the examining table in a physical therapy room 
where he was being fitted for a brace to support the knee 
after the first patella surgery and the table was not 
installed properly.  The fall caused his patella tendon to 
re-separate.  The veteran denied having any surgery to his 
right knee, or ever having such surgery recommended.

The veteran testified that he lost four to five days of work 
in a month due to incapacitation.  The veteran stated that he 
had to spend all day in bed on Saturdays to recuperate from 
the strenuous things he did throughout the week.  

The veteran explained that he had to use his motorized chair 
every day for the entire day because his knees would not 
carry him.  The veteran estimated he could walk only about 
100-110 feet before he had to stop and sit.  The veteran said 
he was in perfect condition when he began boot camp and that 
now he was steadily deteriorating.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The veteran's right and left knees are currently rated as 10 
percent disabling pursuant to Diagnostic Codes 5260 and 5261 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 
(2006).  Under Diagnostic Code 5260 (limitation of flexion of 
leg), flexion limited to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2006).  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable  angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Analysis

The Board has considered all applicable rating criteria for 
knee disabilities and finds that a rating higher than the 
currently assigned 10 percent is not warranted for either 
knee.  The objective medical evidence fails to show that in 
the left knee, flexion was limited to 30 degrees, or 
extension to 15 degrees at any time during the appeal.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006).  Instead, 
the evidence shows that at its most severe, flexion was 
limited to 115 degrees in the right and 105 degrees in the 
left, and that there was no limitation of motion on 
extension.  Even considering the extent to which movement was 
limited by pain or repetitive use, the veteran's range of 
motion was not limited to the extent necessary for a rating 
higher than 10 percent in either knee.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board has considered other diagnostic codes for the 
purpose of determining whether the veteran is entitled to a 
rating in excess of 10 percent under any of them.

In regard to Diagnostic Codes 5256 and 5262, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under those diagnostic code are inapplicable.  

In regard to Diagnostic Code 5259, the highest rating under 
that code is 10 percent.  Thus, it would not be to the 
veteran's advantage to be rated under that code.  Regarding 
Diagnostic Code 5258, there is no evidence of dislocated 
semilunar cartilage and this code does not apply.  

Regarding Diagnostic Code 5257, the Board finds a higher 
rating is not warranted for either knee.  The VA examination 
reports and treatment records were negative for subluxation 
or instability of either knee.  Other medical records were 
negative for any findings of subluxation or instability.  
Thus, the medical evidence does not provide a basis for a 
rating higher than 10 percent pursuant to Diagnostic Code 
5257.  Accordingly, the veteran is not entitled to a rating 
higher than 10 percent under any applicable diagnostic code 
for chondromalacia of either the left or the right knees.

The Board recognizes that the veteran's knee disabilities 
restrict many of his daily activities.  Moreover, the Board 
recognizes that the evidence shows that the veteran's knee 
disabilities had begun to increase in severity prior to his 
first motorcycle accident in September 2003.  The evidence 
does not show, however, that the veteran's service-connected 
knee disabilities have caused his present conditions.  The 
veteran's knee disabilities changed little, if any, until his 
first motorcycle accident.  According to one of his doctors, 
the veteran had been managing with some discomfort until the 
accident.  That the veteran sustained two additional injuries 
subsequent to the first motorcycle accident only adds to the 
uncertainty that his service-connected disabilities are 
responsible for his present condition.  Thus, to the extent 
that the veteran's knees restrict his daily activities, the 
medical evidence does not show that such restriction is the 
result of a service-connected disability.  



III.  Lumbosacral Spondylolysis with Spondylolisthesis

Evidence

In a VA radiology report, dated in June 2003, Dr. J.B. 
reported that x-rays of the lumbar spine showed posterior 
disk space narrowing at L4-L5.  Dr. J.B. reported that there 
was no fracture or malalignment, and that there was no change 
from previous films, dated in November 2001.

In a VA spine examination report, dated in June 2003, Dr. 
C.H. reported that she had reviewed the veteran's claims 
file, including service medical records.  According to the 
report, the veteran described his back pain as a burning 
sensation in the small of his back.  Pain was constantly in 
the 1-3/10 range, but when aggravated by bending, lifting, or 
standing, would increase to 7-10/10.  The veteran stated that 
when experiencing flare-ups, he was unable to tie his shoes.  
The veteran was able to walk without assistive devices and 
denied bowel or bladder problems.  The veteran estimated that 
he could walk four blocks.  The veteran reported unsteadiness 
when his left leg wanted to give out, but denied falling.  
The veteran denied trauma or re-injuries to his back.  The 
veteran had not had any surgeries on his back.  

Regarding post-service activities, the veteran reported that 
he worked on installing gutters and then went into a career 
in roofing.  The veteran stated that he started his own 
business doing estimates, but that he was unable to do that 
because he could no longer get up on the ladder.  The veteran 
reported that he presently had difficulty standing for longer 
than 5 or 10 minutes, or lifting anything weighing more than 
5 or 10 pounds.

Dr. C.H. reported the following upon conducting a physical 
examination.  Flexion was from zero to 80 degrees, and 
extension from zero to 20 degrees.  Lateral bending was to 15 
degrees to the left, and 18 degrees to the right.  The 
veteran reported painful motion throughout these movements 
and Dr. C.H. observed pain at the end of the motion.  Dr. 
C.H. defined normal range of motion as zero to 90 degrees of 
flexion, and zero to 35 degrees extension.  No other factors, 
such as body habitus, would affect the veteran's range of 
motion.  There was no change in range of motion with 
repetition.

Dr. C.H. noted that there was no paraspinous spasm noted, and 
he described muscle mass and strength in the legs as good.  
There was some mild tenderness noted in the lower thoracic 
spine and in the lumbar spine in the midline.  There were no 
fixed deformities or ankylosis.  Sensory examination, 
including sacral segments, was normal.  Motor examination 
revealed no atrophy or loss of muscle strength.  Deep tendon 
reflexes were 2+ at the knees and ankles.  The veteran had no 
history of vertebral fractures or intervertebral disk 
syndrome.  Dr. C.H. diagnosed spondylosis and 
spondylolisthesis at L5 with chronic low back pain.  

In a statement dated in December 2004, the veteran stated 
that he had a burning sensation in his spine and lost partial 
use of his left leg.  

In a statement dated in March 2005, the veteran stated that 
his back condition had worsened and that it was worse than 
ever before.  The veteran explained that the pain prohibited 
him from doing anything.  The veteran felt like his spine was 
"on fire" and that he had to carefully place each step to 
walk.  The veteran described his pain as "8+" and claimed 
that he was unable to climb stairs any more.  The veteran 
stated that his service-connected disability left him unable 
to do much of anything except for walk around the house.  

In a statement dated in June 2005, the veteran reported that 
his condition had worsened and that he needed crutches to 
help him get out of bed.  The veteran stated that his back 
was in such bad condition that he could not sit at the desk 
for any length of time and that he could not lift any heavy 
objects.  

The veteran submitted a journal, with entries dated from 
October 2004 to February 2005, in which he described his back 
condition.

In a report of a VA examination of the cervical spine, dated 
in July 2005, D.F., Physician's Assistant - Certified (PA-C), 
reported the following after reviewing the veteran's claims 
file.  In the veteran's thoracolumbar spine, range of motion 
was from zero to 70 degrees of flexion with pain at 60 
degrees, zero to 20 degrees of extension, zero to 20 degrees 
of lateral flexion bilaterally, and zero to 20 degrees of 
lateral rotation bilaterally.  D.F. also noted that the 
veteran used a cane to assist in ambulating.  The veteran 
indicated moderate to severe effects on normal life because 
of chronic low back, mid-back, and neck pain.  D.F. noted 
that the veteran's medical history was negative for 
intervertebral disk syndrome.  

In a VA spine examination report, date in April 2006, D.F., 
Physician's Assistant - Certified (PA-C), stated that he had 
reviewed the claims file and performed an examination.  D.F. 
noted the following subjective complaints.  Pain was 
"aching" and rated at 7/8 out of 10 most days.  The pain 
radiated into both shoulders, but there was no tingling or 
burning sensation.  Pain also radiated into the thighs 
bilaterally with tingling in the right lateral thigh at 
times.  To ambulate, the veteran used crutches as well as a 
motorized chair at times.  With the assistance of crutches, 
the veteran was able to walk approximately 100 feet before 
stopping.

D.F. described the veteran's disabilities as "significant" 
with decreased functioning, mainly related to the recent left 
lower extremity injuries and surgeries.  The veteran needed 
assistance bathing and dressing, but was able to drive.  The 
veteran was not able to work or engage in recreational 
activities.  

On physical examination, the veteran had decreased lumbar 
lordosis, but no abnormal curvatures.  The veteran had mild 
straight leg raise, especially in the left side.  The veteran 
had mild chronic muscle spasm and tightness in the paraspinal 
muscles.  Range of motion was zero to 75 degrees flexion, 
zero to 20 degrees extension, zero to 25 degrees lateral 
flexion bilaterally, zero to 25 degrees left lateral 
rotation, and zero to 20 degrees right lateral rotation.  
Repetitive motions caused increased pain with fatigability, 
but range of motion and functioning remained unchanged.  The 
veteran had no history of intervertebral disk syndrome.  X-
rays showed an old compression fracture at T-11, but were 
otherwise unremarkable.  D.F. diagnosed right sided meralgia 
paresthetica in the right lateral thigh, associated with 
irritation right lateral femoral cutaneous nerve arising from 
L2 and L3 roots.  

In a report of a general VA medical examination, D.F. 
reported a slight numbness in the right lateral thigh region, 
but that sensor examination was otherwise intact.  Romberg 
was negative and the neurological examination was otherwise 
normal.  D.F. diagnosed radiculopathy of the left lower 
extremity due to spondylosis and spondylolisthesis of the 
lumbosacral spine.  

In a letter from Dr. D.B. of Orthopedic Associates, dated in 
May 2006, the doctor stated that the veteran had had more 
than six months of incapacitating episodes out of the last 12 
months due to his service-connected lumbar condition.  The 
veteran continued to have chronic pain at the knee, lumbar, 
thoracic, and cervical areas and had not been able to perform 
his job duties.  The veteran was ambulatory with the use of 
crutches and had difficulty flexing at the waist.  The 
veteran was unable to maintain gainful employment due to his 
service-connected disabilities and pain medications he took.  

In a statement dated in July 2006, the veteran explained that 
his building business had failed because he was no longer 
able to do the work.  The veteran stated that he had been 
unable to work for years now, and that he had struggled much 
as a result of that.  

At a hearing before a member of the Appeals Team at the RO, 
conducted in March 2006, the veteran testified that his back 
disability kept him from getting a full night of sleep and 
felt like a burning sensation.  The veteran stated that he 
had problems in his lower, middle, and upper back.  The 
veteran expressed frustration at being unable to get his low 
and middle back problems addressed in VA examination reports.  
The veteran estimated he experienced 6-8 weeks of 
incapacitating episodes in the past 12 months.  

At the veteran's videoconference, conducted in January 2007, 
he testified that in his opinion, the initial injury to his 
back caused the rest of his body to compensate and that this 
had resulted in a constant burning down his spine.  The 
veteran took valium and Tramadol, as well as a few others for 
the pain.  The veteran reported his pain at 7 out of 10 most 
times, but also reported that it could be 9 or 10 some days.  
The veteran reported that the pain was constant and that he 
experienced no relief.  He explained that when he took the 
medications, he became a "zombie," but that if he did not 
take them, he had to endure the pain.  The veteran also 
reported experiencing headaches and nausea.  

The veteran stated that doctors had told him he needed 
surgery at T-11, and C-5.  The veteran denied experiencing 
any work accidents that had contributed to his back pain.  
The veteran stated that the motorcycle accident had had no 
effect on his back.   

Legal Criteria

The veteran filed the claim for an increased rating in 
January 2003.  During the course of this appeal, the 
regulations controlling low back disabilities changed.  These 
changes were made effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004-2005)).  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC, dated in November 2004, shows 
that the RO considered the veteran's low back disability 
under the old and new rating criteria.  

The veteran's lumbar spine disability is currently evaluated 
as 40 percent disabling pursuant to Diagnostic Code 5299-5295 
of the old criteria.  The highest disability rating under 
that code is 40 percent; therefore, a higher rating would 
necessarily come from a higher diagnostic code.  

Under the rating criteria in effect prior to September 26, 
2003, a higher rating of 60 percent is warranted for 
residuals of vertebra fracture without cord involvement and 
with abnormal mobility requiring neck brace (jury mast).  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

Under Diagnostic Code 5286, a 60 percent rating is warranted 
for complete bony fixation (ankylosis) of the spine with 
favorable angle.  Id.

Under Diagnostic Code 5289, a 50 percent rating is warranted 
for unfavorable ankylosis of the lumbar spine.  Id.

The veteran is not entitled to a higher rating under any of 
these.  As for Diagnostic Code 5285, the medical evidence 
does not show that there is x-ray evidence of residuals of a 
fracture of the vertebra attributable to the service-
connected low back disability as required by that code.  38 
C.F.R. § 4.71a (2003).  The medical evidence also fails to 
show that the veteran has complete bony fixation (ankylosis) 
of the spine with favorable angle or unfavorable ankylosis of 
the lumbar spine as required for a rating under Diagnostic 
Codes 5286 and 5289.  Id.  

As for other potentially applicable diagnostic codes under 
the old criteria, it would not be to the veteran's advantage 
to be rated thereunder.  Under Diagnostic Code 5292 
(limitation of motion of the lumbar spine), the highest 
rating available is 40 percent.  Thus, a higher rating is not 
available pursuant to this code.  Last, the veteran is not 
service-connected for intervertebral disk syndrome, thus the 
provisions of Diagnostic Code 5293 do not apply.   

The Board now considers the veteran's service-connected low 
back disability under the criteria effective September 26, 
2003.  Under the new criteria, spine disabilities are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, General Rating 
Formula (2006).  As noted, the veteran is not service-
connected for intervertebral disk syndrome, thus, only the 
General Rating Formula applies.  

Under the General Rating Formula, the next higher rating of 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a (2006).  These criteria are to be 
applied irrespective of whether there are any symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  Under the amended schedule, any associated 
neurologic abnormalities, including, but not limited to bowel 
or bladder impairment, are to be evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2006).        

As previously noted, the evidence does not show that the 
veteran has ankylosis of the spine.  Thus, a rating higher 
than 40 percent for the veteran's lumbar spine disability 
based on the General Rating Formula for Diseases and Injuries 
of the Spine is not warranted.  38 C.F.R. § 4.71a (2006).        

IV.  Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected lumbar spine or knee 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected lumbar spine and knee 
disabilities interfere with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for higher 
ratings on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).




ORDER

1.  An increased rating for service-connected right knee 
chondromalacia, currently evaluated as 10 percent disabling, 
is denied.

2.  An increased rating for service-connected left knee 
chondromalacia, currently evaluated as 10 percent disabling, 
is denied.

3.  An increased rating for service-connected lumbosacral 
spondylolysis with spondylolisthesis, currently evaluated as 
40 percent disabling, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


